Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al (US Patent Application Publication 2014/0281449). 

For claim 1, Christopher et al teach the following limitations: A method (method shown in Fig 3 and Fig 5) performed by a manager (120 and 400 in Fig 1 together is the manager; [0036] mention that 120 and 400 are one single physical machine) in a (headless server in Fig 1 – Fig 3 is being provisioned as shown in Fig 3) to a client ([0006] mentions that headless server is accessible from a client), comprising:  5remotely starting the physical computer ([0045] and [0052]; Fig 2 and Fig 3 show that BIOS launches the operation of headless server 200; this is remote compared to management station; [0019] mention about remote booting of headless server; thus 200 started in a remote location); sending upgrade instructions to the physical computer for upgrading a boot system of the physical computer (Fig 3 shows that booting software 124 is sent from 120 to 200 and 370 mention that booting software is requested to be downloaded; [0056]-[0057] mention that headless server stores booting software 235 in memory 222 or storage 240), wherein the upgrade instructions when executed by a processor of the server during a boot operation cause the physical computer ([0057] mention that booting software 235 is executed and launched on the headless server 200) to: collect hardware attributes of the physical computer ([0069]-[0070] mention that 235 retrieves hardware information of the headless server 200 according to instruction); and  10send the hardware attributes of the physical computer via a network to the manager ([0070]-[0071]  mention that the hardware information is sent back to RPC client 448 and as shown in Fig 5, 448 is executing on manager 400); receiving the hardware attributes of the physical computer (Fig 5; [0070]; [0071]; 448 receives hardware information 560); and after receiving the hardware attributes of the physical computer, sending an image of an operation system to the physical computer for installing the operation system in the 15physical computer ([0077]; after installation of 242, an OS may be installed in 20, which is sent to storage 240 of headless server in a similar installation process shown in Fig 5; thus the OS stored in manager as shown in Fig 4 is sent to headless server according to the process shown in Fig 5; thus the operation system VSP 242 and OS is installed). 

Christopher et al do not explicitly mention that the system shown in Fig 1 is a cloud networking system. Examiner takes an official notice that cloud networking system is well 

For claim 2, Christopher et al teach sending installation commands that provide the configuration parameters that control various settings of hardware, such as remote server power control, web-user interface configuration partition size ([0071]). These are hardware attribute modification requests based on commands generated by VSP installer 344 and instruction inputted by user ([0071]). These steps occur before sending VSP/OS to the physical computer (Fig 5 and [0077]). 

For claim 3, Fig 1 shows the PXE server and Fig 3 shows that PXE server includes the booting software. Fig 4 shows that management station 400 stores the OS/VSP. Since PXE and management station is one physical machine ([0036]), thus the upgrade instructions and OS image both are stored in one PXE server.  

For claim 4, physical computer 200 has the PXE client (Fig 2), which is initiated by management and computing device processor ([0014] – instruction executed by management and computing device cause the computing device to initiate the PXE client; thus PXE client requires network enable command to start the PXE client for communicating with PXE server). Fig 3 shows the PXE server 120 that is communicating with PXE client 234. The sending of boot software 235 in Fig 3 is via PXE communication 

For claim 5, Fig 3 shows that 232 is a BIOS and application 235 runs on BIOS (or a BIOS application). 

For claim 7, Christopher et al teach the following limitations: A method (method shown in Fig 3 and Fig 5) performed by a physical computer (headless server in Fig 1 – Fig 3 is being provisioned as shown in Fig 3) in a ([0070]-[0071]  mention that the hardware information is sent back to RPC client 448 and as shown in Fig 5, 448 is executing on manager 400) to a manager of the cloud system   (120 and 400 in Fig 1 together is the manager; [0036] mention that 120 and 400 are one single physical machine), comprising:  upon 5upon ustarting of the physical computer ([0045] and [0052]; Fig 2 and Fig 3 show that BIOS launches the operation of headless server 200; this is remote compared to management station; [0019] mention about remote booting of headless server), executing by a processor of the physical computer in a boot operation ([0057] mention that booting software 235 is executed and launched on the headless server 200),  upgrade instructions for upgrading a boot system of the physical computer (Fig 3 shows that booting software 124 is sent from 120 to 200 and 370 mention that booting software is requested to be downloaded; [0056]-[0057] mention that headless server stores booting software 235 in memory 222 or , to carry out the steps of: collecting hardware attributes of the physical computer ([0069]-[0070] mention that 235 retrieves hardware information of the headless server 200 according to instruction); and  10sending the hardware attributes of the physical computer via a network to the manager ([0070]-[0071]  mention that the hardware information is sent back to RPC client 448 and as shown in Fig 5, 448 is executing on manager 400); and after sending the hardware attributes of the physical computer  (Fig 5; [0070]; [0071]; 448 receives hardware information 560 from server 200), receiving an image of an operation system from the manager via a network ([0077]; after installation of 242, an OS may be installed in 20, which is sent to storage 240 of headless server in a similar installation process shown in Fig 5; thus the OS stored in manager as shown in Fig 4 is sent to headless server according to the process shown in Fig 5; thus the operation system VSP 242 and OS is installed);  installing the operation system in the 15physical computer ([0077]; the operation system VSP 242 and OS is installed). 

Christopher et al do not explicitly mention that the system shown in Fig 1 is a cloud networking system. Examiner takes an official notice that cloud networking system is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to implement the system of Christopher et al in a cloud system, since cloud system provides many benefits such as high speed, efficiency, less cost, security, collaboration and easy back-up/restoration. 

hardware attribute modification requests based on commands generated by VSP installer 344 and instruction inputted by user ([0071]). These steps occur before sending VSP/OS (Fig 5 and [0077]). The physical computer is configured accordingly ([0071]; hardware attribute of the physical computer is modified). 

For claim 9, Physical computer 200 has the PXE client (Fig 2), which is initiated by management and computing device processor ([0014] – instruction executed by management and computing device cause the computing device to initiate the PXE client; thus PXE client requires network enable command to start the PXE client for communicating with PXE server). Fig 3 shows the PXE server 120 that is communicating with PXE client 234. The steps of sending upgrade instructions and the image of the sending of boot software 235 (upgrade instructions) in Fig 3 is via PXE communication line 370. The VSP/OS installation is mentioned in [0077] as a process similar to Fig 5, which uses 400 to send the image. Since [0036] mentions that 200 and 400 are one physical machine, 400 shown in Fig 5 is the PXE server and 200 is a PXE client as shown in Fig 3. 

For claim 10, Fig 3 shows that 232 is a BIOS and application 235 runs on BIOS (or a BIOS application). 

A physical computer (headless server in Fig 1 – Fig 3 is being provisioned as shown in Fig 3) in ([0014] – instruction executed by management and computing device cause the computing device to initiate the PXE)  of the memory 222 or storage 240 in Fig 2) storing instructions of a boot system of the physical computer, the instructions of the boot system including upgrade instructions for upgrading the boot system (Fig 3 shows that booting software 124 is sent from 120 to 200 and 370 mention that booting software is requested to be downloaded; [0056]-[0057] mention that headless server stores booting software 235 in memory 222 or storage 240; software 124/235 includes the upgrade instructions);  20a processor (Fig 2; server has CPU) configured to execute the instructions of the boot system in a boot operation ([0057] mention that booting software 235 is executed and launched on the headless server 200) to perform operations of : collecting hardware attributes of the physical computer  ([0069]-[0070] mention that 235 retrieves hardware information of the headless server 200 according to instruction); sending the hardware attributes via a network to the manager  ([0070]-[0071]  mention that the hardware information is sent back to RPC client 448 and as shown in Fig 5, 448 is executing on manager 400); receiving an image of an operation system from the manager via the network ([0077]; after installation of 242, an OS may be installed in 20, which is sent to storage 240 of headless server in a similar installation process shown in Fig 5; thus the OS stored in manager as shown in Fig 4 is sent to headless server according to the process shown in Fig 5; thus the after 25sending the hardware attributes  (Fig 5; [0070]; [0071]; 448 receives hardware information 560 from server 200), and installing the operation system on the physical computer ([0077]; the operation system VSP 242 and OS is installed). 

Christopher et al do not explicitly mention that the system shown in Fig 1 is a cloud networking system. Examiner takes an official notice that cloud networking system is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to implement the system of Christopher et al in a cloud system, since cloud system provides many benefits such as high speed, efficiency, less cost, security, collaboration and easy back-up/restoration. 

For claim 13, Fig 3 shows that 232 is a BIOS and application 235 runs on BIOS (or a BIOS application). 

3.	Claims 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al (US Patent Application Publication 2014/0281449) in view of Lee (US Patent Application Publication 20170339223)

For claim 6, Christopher et al does not explicitly mention about UEFI implementation. Lee teaches a UEFI based PXE ([0124]-[0125]). Since the boot software executes on top of UEFI PXE, the boot software (or, upgrade software) is a UEFI application. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention 

For claim 11, Christopher et al does not explicitly mention about UEFI implementation. Lee teaches a UEFI based PXE ([0124]-[0125]). Since the boot software executes on top of UEFI PXE, the boot software (or, upgrade software) is a UEFI application. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to implement the system of Christopher et al in UEFI , since UEFI provides extended benefits such as faster booting, more security features, support for larger hard drive. 
 
For claim 14, Christopher et al does not explicitly mention about UEFI implementation. Lee teaches a UEFI based PXE ([0124]-[0125]). Since the boot software executes on top of UEFI PXE, the boot software (or, upgrade software) is a UEFI application. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to implement the system of Christopher et al in UEFI , since UEFI provides extended benefits such as faster booting, more security features, support for larger hard drive. 

Conclusion
PTO-892 cites a WIPO publication (Ma et al) that teaches hardware collection via PXE in booting stage to provide OS image (Fig 5). 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186